IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GERALD E. MOBLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2486

THE BANK OF NEW YORK
MELLON FKA THE BANK OF
NEW YORK, AS TRUSTEE
FOR THE
CERTIFICATEHOLDERS OF
THE CWABS, INC. ASSET-
BACKED CERTIFICATES,
SERIES 2007-8,

      Appellee.

_____________________________/

Opinion filed February 16, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Gerald E. Mobley, pro se, Appellant.

Toby Foor-Pessin and Charles P. Gufford, of McCalla Raymer, LLC, Orlando; and
Daniel F. Blanks of Nelson Mullins Riley & Scarborough LLP, Jacksonville, for
Appellee.

PER CURIAM.

      Having considered appellant’s response to the Court’s order of June 4, 2015,

the appeal is dismissed as untimely. See Fla. R. App. P. 9.110(b). The dismissal is
without prejudice to appellant’s right to seek relief in the trial court. Williams v.

Roundtree, 464 So. 2d 1293 (Fla. 1st DCA 1985); Snelson v. Snelson, 440 So. 2d
477 (Fla. 5th DCA 1983).

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.




                                         2